

116 SCON 23 ES: Honoring the 75th Anniversary of the Battle of the Bulge fought during World War II, recognizing the valiant efforts of the Allied Forces in December 1944, and remembering those who made the ultimate sacrifice, all of which contributed to the Allied victory in the European Theater.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. CON. RES. 23IN THE SENATE OF THE UNITED STATESCONCURRENT RESOLUTIONHonoring the 75th Anniversary of the Battle of the Bulge fought during World War II, recognizing
			 the valiant efforts of the Allied Forces in December 1944, and remembering
			 those who made the ultimate sacrifice, all of which contributed to the
 Allied victory in the European Theater.Whereas the Battle of the Bulge was the last major German offensive in Western Europe during World War II, designed to split the Allied Forces, regain the initiative in the West, and pressure the Allies to seek a negotiated peace;Whereas, in the Ardennes region of Belgium and Luxembourg, more than 650,000 troops from the United States, Great Britain, Belgium, Canada, and other Allied Forces defeated Germany in the Battle of the Bulge, which began December 16, 1944, and ended January 25, 1945;Whereas the Battle of the Bulge resulted in over 89,000 United States casualties, including 19,000 soldiers killed, 47,500 wounded, and more than 23,000 captured or missing-in-action;Whereas the Allied Forces overcame formidable obstacles that included being greatly outnumbered by the German Army, harsh weather conditions, and the treacherous and unknown terrain of the Ardennes Forest region of Belgium and Luxembourg;Whereas, on December 17, 1944, during one of the worst atrocities of the war in Europe, the Malmedy Massacre, 84 unarmed American prisoners of war were shot by troops of the 1st SS Panzer Division;Whereas 11 African American soldiers of the 333rd Field Artillery Battalion were massacred by SS troops near Wereth, Belgium, and were identified as James Stewart of West Virginia, Due Turner of Arkansas, Curtis Adams of South Carolina, Mager Bradley of Mississippi, George Davis, Jr. of Alabama, Thomas Forte of Mississippi, Robert Green of Georgia, James Leatherwood of Mississippi, Nathaniel Moss of Texas, George Moten of Texas, and William Pritchett of Alabama;Whereas the impressive leadership of Lieutenant General George S. Patton of the Third Army accelerated the success of the Allied Forces during the Battle of the Bulge;Whereas, the heroic defense of Bastogne by the 101st Airborne Division became personified by General Anthony McAuliffe’s reply to the German request to surrender with one word: “Nuts!”;Whereas, although Belgium lost more than 74,000 civilians during the war, in addition to many more having suffered through other atrocities that come with war, the people of Belgium persevered through the difficult period of time and rebuilt their lives the best they could after the war ended;Whereas the success of the Allied Forces in beating back the German attack in the Battle of the Bulge made possible the final defeat and surrender of Nazi Germany in May 1945;Whereas the citizens of Belgium and Luxembourg have generously hosted thousands of United States veterans and kept the memory of the Battle of the Bulge alive through numerous memorials and museums, including the Henri-Chapelle American Cemetery and Memorial, the Ardennes American Cemetery and Memorial, the Luxembourg American Cemetery, the Battle of the Ardennes Museum, the Bastogne War Museum, and the Bastogne December Historic Walk; andWhereas, after the Battle of the Bulge ended, British Prime Minister Winston Churchill said, This is undoubtedly the greatest American battle of the war and will, I believe, be regarded as an ever-famous American victory.: Now, therefore, be itThat the Senate—(1)commemorates, on December 16, 2019, the 75th Anniversary of the Battle of the Bulge in World War II;(2)recognizes the valiant efforts of the various Allied Forces; and(3)remembers the individuals who made the ultimate sacrifice, which contributed to the Allied victory in the European Theater.Passed the Senate December 12, 2019.Secretary